internal_revenue_service number release date index number ------------------------------- ------------------------- ------------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b03 plr-124149-11 date date legend company ----------------------------------------------------------- --------------------------------- state x ------------- ---- dear -------------- this responds to a letter dated date submitted on behalf of company and subsequent correspondence requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts company is a limited_partnership organized under the laws of state company is a publicly_traded_partnership within the meaning of sec_7704 company through affiliated limited_partnerships or disregarded entities is principally engaged in the transportation storage and distribution of refined petroleum products this ruling_request involves fees company charges as part of its fuel additization and ethanol blending activities at its refined product terminals company owns x refined product terminals company’s refined product terminals receive petroleum products from refineries major common-carrier pipelines or other vessels company stores these products at its refined product terminals which it then loads onto delivery vehicles for transportation to the next point in the fuel supply chain company charges a fee for receiving and loading fuels onto delivery vehicles for plr-124149-11 transportation during the loading process company also injects fuel additives and blends ethanol into the petroleum products company represents that it acts as a wholesale_distributor of refined petroleum products and is not engaged in retail activity company generates fees at its refined product terminals for various additization activities company handles a number of different types of additives at its terminals including detergent additives dyes cetane improvers cold flow improvers fuel oil stabilizers isotopic markers lubricity conductivity improvers anti-icing agents and proprietary gasoline additives fuel additization activities involve receiving additives from various suppliers and blending those additives into petroleum products in accordance with the requirements of company’s customers company receives some proprietary additives from customers for mixture in accordance with the customer’s specifications company also uses generic additives that are blended into fuels for sale to its customers additives are injected into fuels while the fuels are being loaded onto transportation vehicles for delivery to customers company generates fees at its refined product terminals from ethanol blending activities company receives ethanol from customers via truck or rail which it then pumps into storage tanks company blends ethanol into gasoline by injecting the ethanol into gasoline via pipelines attached to the storage tanks while that gasoline is being loaded onto transportation vehicles for delivery to customers company also generates fees from customers for loading neat ethanol into vehicles for transshipment to another location company has requested a ruling that company's income derived from its fuel additization activities and its ethanol blending activities constitute qualifying_income under sec_7704 law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income plr-124149-11 sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber industrial source carbon dioxide or the transportation or storage of any fuel described in sec_6426 c d or e or any alcohol fuel defined in sec_6426 or any biodiesel fuel as defined in sec_40a conclusion based solely on the facts submitted and representations made we conclude that the income derived by company from its additization activities and ethanol blending activities is qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether company meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling will be sent to the taxpayer's authorized representative sincerely james a quinn senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
